—In a proceed*549ing pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered December 20, 1995, which denied his motion to stay all proceedings in an action entitled USF&G Insurance Company v Marra (Westchester County Index No. 11408/95), denied his petition to confirm the arbitrator’s award, and granted the cross petition to the extent of converting it to a pleading in a plenary action and directing a trial de novo on the underinsurance issues.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, respondent USF&G Insurance Company (hereinafter USF&G) was not required to make its demand for a trial de novo by commencing a plenary action in the Supreme Court. Under the terms of the policy of insurance, the letter demand by USF&G for a trial de novo was both sufficient and timely made. Moreover, it was within the court’s discretion to convert the cross petition into a plenary action for a de novo determination of the issues previously submitted to arbitration (CPLR 103 [c]). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.